 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 1 of 18 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE DELGADO and FRANCESCO BOVE,
  individually and on behalf of others similarly
  situated,
                                                                       COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  J. SILVA SPRINKLER AND PLUMBING
  OF NEW YORK CORP. (D/B/A J. SILVA                                      ECF Case
  SPRINKLER & PLUMBING) and GABRIEL
  GONZALEZ ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Jose Delgado and Francesco Bove, individually and on behalf of others similarly

 situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace & Associates,

 P.C., upon their knowledge and belief, and as against J. Silva Sprinkler and Plumbing of New York

 Corp. (d/b/a J. Silva Sprinkler & Plumbing), (“Defendant Corporation”) and Gabriel Gonzalez,

 (“Individual Defendant”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants J. Silva Sprinkler and Plumbing of

New York Corp. (d/b/a J. Silva Sprinkler & Plumbing) and Gabriel Gonzalez.

       2.       Defendants own, operate, or control a plumbing company, located at 146-74

Northern Blvd., Flushing, 11102 under the name “J. Silva Sprinkler & Plumbing.”
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 2 of 18 PageID #: 2




       3.      Upon information and belief, individual Defendant Gabriel Gonzalez, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the plumbing company as a joint or unified enterprise.

       4.      Plaintiffs were employed as plumbers at the plumbing company located at 146-74

Northern Blvd, Flushing, 11102.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate overtime compensation for the hours that they worked.

       6.      Rather, Defendants failed to pay Plaintiffs appropriately for any hours worked, either

at the straight rate of pay or for any additional overtime premium.

       7.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       8.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the overtime compensation required by federal and state law and regulations.

       10.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       11.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                 -2-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 3 of 18 PageID #: 3




                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a plumbing company located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       14.     Plaintiff Jose Delgado (“Plaintiff Delgado” or “Mr. Delgado”) is an adult individual

residing in Queens County, New York.

       15.     Plaintiff Delgado was employed by Defendants at J. Silva Sprinkler and Plumbing

of New York from approximately June 24, 2019 until on or about February 2020.

       16.     Plaintiff Francesco Bove (“Plaintiff Bove” or “Mr. Bove”) is an adult individual

residing in Queens County, New York.

       17.     Plaintiff Bove was employed by Defendants at J. Silva Sprinkler and Plumbing of

New York from approximately July 1, 2019 until on or about February 22, 2020.



                                             Defendants




                                                 -3-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 4 of 18 PageID #: 4




       18.     At all relevant times, Defendants owned, operated, or controlled a plumbing

company, located at 146-74 Northern Blvd., Flushing, 11102 under the name “J. Silva Sprinkler and

Plumbing of New York Corp.”.

       19.     Upon information and belief, J. Silva Sprinkler and Plumbing of New York Corp.

(d/b/a J. Silva Sprinkler & Plumbing) was a domestic corporation organized and existing under the

laws of the State of New York. Upon information and belief, it maintains its principal place of

business at 146-74 Northern Blvd., Flushing, 11102.

       20.     Defendant Gabriel Gonzalez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Gabriel Gonzalez is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Gabriel Gonzalez possessed operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controlled significant functions of Defendant Corporation. He

determined the wages and compensation of the employees of Defendants, including Plaintiffs,

established the schedules of the employees, maintained employee records, and had the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       21.     Defendants operated a plumbing company located in the Flushing section of Queens.

       22.     Individual Defendant, Gabriel Gonzalez, possesses operational control over

Defendant Corporation, possesses ownership interests in Defendant Corporation, and controls

significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.



                                                  -4-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 5 of 18 PageID #: 5




       24.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       25.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendant Gabriel Gonzalez operated

Defendant Corporation as either an alter ego of himself and/or failed to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,




                                                  -5-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 6 of 18 PageID #: 6




                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect his own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          28.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          29.    In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          30.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

plumbing company on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

          31.    Plaintiffs are former employees of Defendants who were employed as plumbers.

          32.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                          Plaintiff Jose Delgado

          33.    Plaintiff Delgado was employed by Defendants from approximately June 24, 2019

until on or about February 2020.

          34.    Defendants employed Plaintiff Delgado as a plumber.

          35.    Plaintiff Delgado regularly handled goods in interstate commerce, such as plumbing

tools and other supplies produced outside the State of New York.



                                                    -6-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 7 of 18 PageID #: 7




         36.    Plaintiff Delgado’s work duties required neither discretion nor independent

judgment.

         37.    Throughout his employment with Defendants, Plaintiff Delgado regularly worked in

excess of 40 hours per week.

         38.    From approximately June 2019 until on or about January 2020, Plaintiff Delgado

worked from approximately 7:00 a.m. until on or about 5:30 p.m., Mondays through Fridays and

from approximately 9:00 a.m. until on or about 3:00 p.m., on Saturdays (typically 53 hours per

week).

         39.    From approximately the month of February 2020, Plaintiff Delgado worked from

approximately 7:00 a.m. until on or about 4:00 p.m., Mondays through Fridays and from

approximately 9:00 a.m. until on or about 3:00 p.m., on Saturdays (typically 45.5 hours per week).

         40.    Throughout his employment, Defendants paid Plaintiff Delgado his wages in cash.

         41.    From approximately June 2019 until on or about February 2020, Defendants paid

Plaintiff Delgado $22.00 per hour.

         42.    For approximately one week, Defendants did not pay Plaintiff Delgado any wages

for his work.

         43.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Delgado regarding overtime and wages under the FLSA and NYLL.

         44.    Defendants did not provide Plaintiff Delgado an accurate statement of wages, as

required by NYLL 195(3).

      45.       Defendants did not give any notice to Plaintiff Delgado, in English and in Spanish

(Plaintiff Delgado’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).



                                                 -7-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 8 of 18 PageID #: 8




                                      Plaintiff Francesco Bove

       46.     Plaintiff Bove was employed by Defendants from approximately July 1, 2019 until

on or about February 22, 2020.

       47.     Defendants employed Plaintiff Bove as a plumber.

       48.     Plaintiff Bove regularly handled goods in interstate commerce, such as plumbing

tools and other supplies produced outside the State of New York.

       49.     Plaintiff Bove’s work duties required neither discretion nor independent judgment.

       50.     Throughout his employment with Defendants, Plaintiff Bove regularly worked in

excess of 40 hours per week.

       51.     From approximately July 1, 2019 until on or about December 2019, Plaintiff Bove

worked from approximately 7:00 a.m. until on or about 5:30 p.m., 5 days per week and from

approximately 8:00 a.m. until on or about 3:00 p.m., 1 day per week (typically 59.5 hours per week).

       52.     For approximately the month of January 2020, Plaintiff Bove worked from

approximately 7:00 a.m. until on or about 4:30 p.m., 5 days a week and from approximately 8:00

a.m. until on or about 3:00 p.m., 1 day a week (typically 54.5 hours per week).

       53.     For approximately the month of February 2020, Plaintiff Bove worked from

approximately 7:00 a.m. until on or about 3:30 p.m., 5 days a week and from approximately 8:00

a.m. until on or about 3:00 p.m., 1 day a week (typically 49.5 hours per week).

       54.     Throughout his employment, Defendants paid Plaintiff Bove his wages in cash.

       55.     From approximately July 2019 until on or about February 22, 2020, Defendants paid

Plaintiff Bove $18.00 per hour.

       56.     For approximately one week, Defendants did not pay Plaintiff Bove any wages for

his work.



                                                 -8-
 Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 9 of 18 PageID #: 9




       57.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Bove regarding overtime and wages under the FLSA and NYLL.

       58.     Defendants did not provide Plaintiff Bove an accurate statement of wages, as required

by NYLL 195(3).

      59.      Defendants did not give any notice to Plaintiff Bove, in English and in Spanish

(Plaintiff Bove’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      60.      Defendants required Plaintiff Bove to purchase “tools of the trade” with his own

funds—including several drills, cutting machines, gloves and one mask.

                                 Defendants’ General Employment Practices

      61.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate overtime compensation as required by federal and state laws.

      62.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      63.      Defendants paid Plaintiffs their wages in cash.

      64.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      65.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.



                                                  -9-
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 10 of 18 PageID #: 10




      66.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      67.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      68.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      69.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      70.      Plaintiffs bring their FLSA overtime compensation and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly



                                                  - 10 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 11 of 18 PageID #: 11




situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      71.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required overtime pay at a one and one-half

their regular rates for work in excess of forty (40) hours per workweek under the FLSA under the

FLSA.

      72.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                     FIRST CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      73.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        74.    At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiffs (and the FLSA Class

members), controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for their employment.

        75.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

        76.    Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).




                                                 - 11 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 12 of 18 PageID #: 12




      77.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      78.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      79.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      80.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      81.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      82.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      83.      Plaintiffs were damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      84.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 12 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 13 of 18 PageID #: 13




      85.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      86.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      87.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      88.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      89.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION



                                                  - 13 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 14 of 18 PageID #: 14




                                  RECOVERY OF EQUIPMENT COSTS

        90.         Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        91.         Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        92.         Plaintiffs were damaged in an amount to be determined at trial.

                                        SIXTH CAUSE OF ACTION

                       VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                    OF THE NEW YORK LABOR LAW

        93.         Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        94.         Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        95.         Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                           PRAYER FOR RELIEF

              WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

              (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

              (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                      - 14 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 15 of 18 PageID #: 15




         (c)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

         (d)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid overtime compensation and damages for any improper deductions or credits taken against

 wages under the FLSA as applicable;

         (e)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid overtime compensation, and damages

 for any improper deductions or credits taken against wages under the FLSA as applicable pursuant

 to 29 U.S.C. § 216(b);

         (f)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

         (g)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

 as to Plaintiffs;

         (h)     Awarding Plaintiffs damages for the amount of unpaid overtime compensation, and

 for any improper deductions or credits taken against wages as applicable

         (i)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of overtime compensation shown to be owed pursuant to NYLL § 663

 as applicable; and liquidated damages pursuant to NYLL § 198(3);

         (j)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

         (k)         Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;




                                                 - 15 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 16 of 18 PageID #: 16




        (l)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (m)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        August 11, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiffs




                                                 - 16 -
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 17 of 18 PageID #: 17
Case 1:20-cv-03681-ARR-SMG Document 1 Filed 08/13/20 Page 18 of 18 PageID #: 18

                   Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                              Telephone: (212) 317-1200
 New York, New York 10165                                                                   Facsimile: (212) 317-1620



 Faillace@employmentcompliance.com



                                                                        June 24, 2020
 BY ELECTRONIC SIGNATURE




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                  Francesco Bove

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.



Signature / Firma:

Date / Fecha:                                  24 de Junio de 2020




                         Certified as a minority-owned business in the State of New York
